NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-4716-12T3


KASEEM ALI-X,

        Appellant,

v.

NEW JERSEY DEPARTMENT
OF CORRECTIONS,

     Respondent.
_______________________________

              Submitted September 18, 2017 – Decided October 18, 2017

              Before Judges Ostrer and Whipple.

              On appeal from         New   Jersey    Department     of
              Corrections.

              Kaseem Ali-X, appellant pro se.

              Christopher S. Porrino, Attorney General,
              attorney for respondent (Lisa A. Puglisi,
              Assistant Attorney General, of counsel;
              Gregory R. Bueno, Deputy Attorney General, on
              the brief).

PER CURIAM

        Kaseem Ali-X is an inmate serving a sentence of thirty-five

years to life for murder and other crimes.                 He is appealing the
Department of Corrections'(DOC) denial of his property claim for

a lost word processing disc and other items.    We affirm.

     Upon our review of the record, on January 13, 2012, Ali-X was

transferred from South Woods State Prison to East Jersey State

Prison. On August 22, 2012, Ali-X was transferred from East Jersey

State Prison to New Jersey State Prison.     On September 4, 2012,

Ali-X signed an inmate inventory sheet and received his property,

including, among other things, twenty-one "diskettes."        Inmate

inventory sheets dated August 23, 2012 and August 17, 2012, but

not signed by Ali-X, list twenty-six discs1 and twenty ribbons.

     On March 6, 2013, Ali-X submitted an inmate claim form,

asserting he was missing a word processor disc, four erasers, and

eight inkpads.   In support of his claim, he submitted a denial of

an Open Public Records Act request and two mailroom memos from

South Woods State Prison.   After investigating, the DOC denied the

claim because Ali-X did not prove he ever possessed the items or

was authorized to have them.   Moreover, the investigation revealed

no neglect on the part of DOC staff.   Ali-X appealed.

     On May 27, 2014, we dismissed Ali-X's appeal because he did

not exhaust his administrative remedies.    On August 11, 2014, we

reinstated the appeal but ultimately remanded on November 5, 2014,


1
 While we recognize that disks and discs are two distinct objects,
the record appears to use them interchangeably. For the purposes
of this opinion, we will utilize the spelling "disc."

                                 2                           A-4716-12T3
to permit the DOC to complete an administrative record.           On March

31, 2015, Ali-X submitted a new property claim for a word processor

system disc, four inkers of ribbons, and four pencil erasers.

After an investigation, the DOC again denied the claim because

Ali-X did not prove he ever possessed the erasers or inkers when

he   was   transferred     to   the   New   Jersey   State   Prison.        The

investigation revealed Ali-X had at least twenty-one discs when

he was transferred but whether any of those was a word processing

system     disc   was   indeterminable.       Moreover,   when   Ali-X      was

incarcerated at East Jersey State Prison, his word processor had

been sent to an outside vendor for repairs and had been returned

to New Jersey State Prison.       At some point, although unclear from

the record, the word processor was confiscated as contraband.

There was no evidence either facility was responsible for the loss

of the program disc because it could have been in the machine that

was shipped to the vendor for repairs.           The DOC issued a final

decision denying Ali-X's claim, which we now consider.

      On appeal, Ali-X argues:

             POINT I.
             IN ERROR OF LAW THE NEW JERSEY DEPARTMENT OF
             CORRECTIONS HAS STOLEN THE APPELLANT'S CLAIMED
             ITEMS.

             POINT II.
             IN ERROR OF LAW NEW JERSEY DEPARTMENT OF
             CORRECTIONS   HAS  DELIBERATELY DISREGARDED
             PROCEDURAL DUE PROCESS.


                                       3                               A-4716-12T3
          POINT III.
          IN ERROR OF LAW THE NEW JERSEY DEPARTMENT OF
          CORRECTIONS HAS UNLAWFULLY ABUSED ITS OFFICE.

     We have considered Ali-X's arguments, in light of the record

and applicable legal standards, and find them to be without

sufficient merit to warrant discussion.     R. 2:11-3(e)(1)(E).     We

add the following brief remarks.

     The scope of our review in an appeal from a final agency

decision is limited.      Decisions of administrative agencies will

not be reversed unless shown to be "arbitrary, capricious or

unreasonable or . . . not supported by substantial credible

evidence in the record as a whole."    Henry v. Rahway State Prison,

81 N.J. 571, 579-80 (1980) (citing Campbell v. Dep't of Civil

Serv., 38 N.J. 556, 562 (1963)).

     The DOC uses an inmate inventory sheet "to itemize all

personal property in the inmate's possession . . . upon transfer."

N.J.A.C. 10A:1-11.6(a).    Once an inmate properly files a claim for

lost, damaged, or destroyed personal property, the DOC must conduct

an investigation and prepare a report.       N.J.A.C. 10A:2-6.1(b).

The report shall consist of, but not be limited to, "obtaining

statements from the inmate, witnesses, and correctional facility

staff" and "verifying that the inmate was authorized to have and

did, in fact, possess the personal property." Ibid. "Verification

of possession of lost, damaged, or destroyed personal property may


                                  4                          A-4716-12T3
be made by review of applicable documentation, such as the IIS-1M

inmate inventory sheet maintained by the correctional facility"

pursuant to N.J.A.C. 10A:1-11.                    Ibid.    After completion of the

investigation,      the     inmate's      claim       form     and    a   copy        of   the

investigative report must be submitted to the business manager of

the correctional facility for review.                     N.J.A.C. 10A:2-6.1(c).

     Before the claim is approved or denied, the DOC considers

whether the investigation revealed any neglect by the correctional

facility; whether care was exercised by facility staff to prevent

property    loss,     damage,       or    destruction;         whether         the     inmate

exercised    care     in      preventing           property      loss,         damage,       or

destruction; and whether it has been proven that the inmate was

authorized to have and did, in fact, possess the items.                              N.J.A.C.

10A:2-6.2(a).         The     DOC     also         considers     whether        sufficient

information has been supplied by the inmate, including proper

receipts, witnesses, and investigative reports; whether the inmate

submitted the claim in a timely manner; whether the loss or damage

exceeds    authorized       amounts      of       correctional       facility        personal

property    limits;    whether      the       personal      property      is    considered

contraband; and whether other reviewers recommended denial of the

claim and the reasons stated.                 Ibid.       If a claim is denied, the

DOC must notify the inmate in writing and provide substantiating

reasons.    N.J.A.C. 10A:2-6.1(f).


                                              5                                       A-4716-12T3
     Here, the DOC followed the required procedures, using an

inmate inventory sheet to itemize all of Ali-X's personal property

on the day he was transferred to the New Jersey State Prison.    The

DOC conducted an investigation after receiving Ali-X's claim,

considered the N.J.A.C. 10A:2-6.2(a) factors before denying it,

notified Ali-X in writing, and provided substantiating reasons.

We are satisfied there was substantial, credible evidence in the

record as a whole to support the DOC's reasons for denying Ali-

X's claim, and the decision was not arbitrary, capricious, or

unreasonable.

     While our review of the record does not explain discrepancies

between inventory lists and Ali-X's lost property claims, we cannot

determine, based on the record, that the DOC officials lost,

improperly confiscated, or stole his property or fraudulently

denied his claim.   The discrepancies alone do not establish Ali-X

possessed the erasers or inkers for ribbons nor does it establish

whether the discs he received included the word processing disc.

     Affirmed.




                                 6                          A-4716-12T3